Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23 INDEPENDENT AUDITORS' CONSENT Board of Directors Global Med Technologies, Inc. and subsidiary: We consent to the incorporation by reference in Registration Statements (No. 333-28155, No. 333-39193, No. 333-45031, No. 333-69851, No. 333-60672, No. 333-60674, and No. 333-115686) on Form S-8 and No. 333-131388 on Form SB-2 of Global Med Technologies, Inc. and subsidiary, of our report dated February 22, 2006 appearing in the Annual Report on Form 10-KSB of Global Med Technologies, Inc. and subsidiary for the years ended December 31, 2007 and 2006. /s/ Ehrhardt Keefe Steiner & Hottman PC Ehrhardt Keefe Steiner & Hottman PC Denver, Colorado March 6, 2008
